Exhibit 10.1

LOGO [g114161g09s12.jpg]

September 29, 2010

Mary Dotz

Re: Amendment to Separation Agreement dated June 15, 2010 and Employment
Agreement dated March 7, 2008.

Dear Mary,

As we have previously discussed, your transiton period is extended and your
final termination date is now January 4, 2011. You will remain on ADPT’s payroll
and continue to receive payroll checks through your termination date. Your final
payroll check will include any unused accrued vacation. Your current health and
welfare benefits will end on January 31, 2011.

Your severance pay will be paid out at the original date of 9/30/2010 and no
additional severance will be due to you on your final termination date. However,
provided you remain an employee of ADPT Corporation through January 4, 2011,
ADPT Corporation shall reimburse you for your COBRA benefits effective
February 1, 2011 through and until December 31, 2011 and your outplacement
assistance will be available for sign up, for up to two months from your final
termination date.

In addition, you will receive a new retention award of $75,000 to be paid on
January 4, 2011 if you remain employed by ADPT Corporation through that date. If
you are terminated without cause by ADPT Corporation prior to your termination
date, you will still be entitled to receive the retention award, the COBRA
benefits and outplacement assistance offered in this letter.

Finally, this letter shall also serve to amend Section 8(c) of your Employment
Agreement dated March 7, 2008 to clarify the intent of said Section 8(c).
Accordingly, the second sentence of that section is deleted in its entirety and
replaced with the following:

“Under certain circumstances and conditioned upon Employee’s execution of a
release and waiver of claims within 30 days of the Employee’s termination of
employment (acceptable to, and in such form and substance as provided by,
Adaptec) against Adaptec, its officers and directors, Employee will also be
entitled to receive the payments and benefits as set forth below; provided,
however, that Employee shall not be entitled to the payments and benefits set
forth below in the event Employee’s termination occurs following the three-year
anniversary of the Effective Date.”

[the remainder of this page is left intentionally blank]

 

ADPT Corporation, 691 South Milpitas Boulevard, Milpitas, California 95035 Phone
(408) 945-8600 Fax (408) 262-2533



--------------------------------------------------------------------------------

LOGO [g114161g09s12.jpg]

 

 

Please sign and return this memo to acknowledge your amended termination date
and your new retention bonus.

 

Sincerely, /s/ JOHN QUICKE

John Quicke

Interim President and Chief Executive Officer

 

I have read and acknowledge the above and agree to the transition dates. Agreed:
   Dated:     Sept 29, 2010        BY:    Mary
Dotz                                             /   

/s/ MARY DOTZ

   Print       / (Signature)

 

ADPT Corporation, 691 South Milpitas Boulevard, Milpitas, California 95035 Phone
(408) 945-8600 Fax (408) 262-2533